211 F.2d 581
FIREMEN'S INSURANCE COMPANY OF NEWARK, NEW JERSEY, et al. Appellants,v.CHICAGO, ST. PAUL, MINNEAPOLIS & OMAHA RAILWAY COMPANY et al.
No. 14998.
United States Court of Appeals Eighth Circuit.
March 22, 1954.

Appeal from the United States District Court, District of Nebraska.
Everett C. Pilcher, Robert W. Haney and Keith Howard, Omaha, Neb., for appellants.
R. D. Neely and H. B. Otis, Omaha, Neb., for appellees.
PER CURIAM.


1
Appeal from District Court, D.C., 116 F.Supp. 289, dismissed on stipulation of parties.